EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Brandon C. Stallman (Reg. No. 46,468) on 11/30/2021.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1, 10 and 18 as follows:

--1. (Currently Amended): An oscilloscope, comprising:


an electrical measurement circuit configured to measure the electrical signal received from the probe and for deriving at least one measurement parameter from the measured electrical signal;
an acoustic processing circuit configured to process a signal obtained from the electrical measurement circuit; and
wherein the electrical measurement circuit is connected to the acoustic processing circuit;
a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit,
wherein the acoustic processing circuit is configured to generate the acoustic signal to be outputted by the loudspeaker, the acoustic processing circuit being further configured to modulate a predetermined acoustic signal by the at least one measurement parameter,
wherein the acoustic processing circuit is configured to modulate at least one of [[the]] amplitude, [[the]] frequency, or [[the]] phase of the predetermined acoustic signal by the at least one measurement parameter derived from the measured electrical signal by the electrical measurement circuit,
wherein the modulated predetermined acoustic signal is outputted by the loudspeaker; 
wherein the interface, the electrical measurement circuit, and the acoustic processing circuit are each housed within the oscilloscope.-- 

--10. (Currently Amended): An oscilloscope, comprising:


an electrical measurement circuit for measuring the electrical signal received from the probe and for deriving at least one measurement parameter from the measured electrical signal;
an acoustic processing circuit for processing a signal obtained from the electrical measurement circuit; and
wherein the electrical measurement circuit is connected to the acoustic processing circuit;
a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit,
wherein the acoustic processing circuit is configured to receive at least one measurement parameter from the electrical measurement circuit, the at least one measurement parameter comprises a mask violation,
wherein the acoustic processing circuit is configured to modulate a predetermined acoustic signal by the at least one measurement parameter, and
wherein the acoustic processing circuit is configured to modulate at least one of [[the]] amplitude, [[the]] frequency, or [[the]] phase of the predetermined acoustic signal by the at least one measurement parameter,
wherein the modulated predetermined acoustic signal is outputted by the loudspeaker.--

--18. (Currently Amended): An oscilloscope, comprising:
an interface with which a probe for probing a device under test is connected in order to retrieve an electrical signal;


an acoustic processing circuit for processing a signal obtained from the electrical measurement circuit; and
wherein the electrical measurement circuit is connected to the acoustic processing circuit;
a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit,
wherein the acoustic processing circuit is configured to receive at least one of the following measurement parameters from the electrical measurement circuit for generating the acoustic signal:
a mask violation, a magnitude of mask violation, a number of mask violations, a histogram, peak to peak of amplitudes, a mean value of amplitudes, a root mean square of amplitudes, a standard deviation of amplitudes, an overshoot, an area, a rise time, a fall time, a positive switching, a negative switching, a cycle root mean square, a cycle standard deviation, a hold time, a hold ration, a pulse train, a slew rate rising, a slew rate falling, an excitation ratio, an eye height, an eye width, an eye top, an eye base, a Q factor, a signal to noise ratio, an eye rise time, an eye fall time, an eye bit rate, an eye amplitude, a jitter, a channel power, a bandwidth, an occupied bandwidth, a harmonic search, a total harmonic distortion, total harmonic distortion variants, overall voltage root mean square, a peak list, a cycle-to-cycle jitter, a N-cycle jitter, a cycle-to-cycle width, a cycle-to-cycle duty cycle, a time-interval error, a unit interval, a skew delay, a skew phase, histogram samples, histogram peak, peak value, maximum of histogram, minimum of histogram, median of histogram, range of histogram, range of histogram, mean of histogram, or root mean square of histogram, 
,
wherein the modulated predetermined acoustic signal is outputted by the loudspeaker.-- 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 3-10 and 13-18 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 11/17/2021, with respect to the rejection of independent claims 1, 10 and 18 have been fully considered and finds the claims allowable because of the amendment filed on 11/17/2021 with Examiner’s amendment dated on 11/30/2021. 

Applicant argues on page 8-11 of the remarks, filed on 11/17/2021 regarding the rejection of claims 1-9 under 35 U.S.C. 103 as allegedly being unpatentable over Wason (US 5020108 A) in view of Knierim et al. (US 20170227581 A1) and claims 10-18 under 35 U.S.C. 103 as allegedly being unpatentable over Wason (US 5020108 A) in view of Robinson (US 20060055709 A1), that, “Knierim and Wason each disclose a typical oscilloscope without any acoustic processing functionality. Wason teaches an external acoustic processor.
Thus, the only reasonable measurement system a person skilled in the art could arrive at when considering the disclosure of both Wason and Knierim is an oscilloscope with an external acoustic processor.
Based on the above, applicant asserts that the hypothetical combination of Wason and Knierim does not render obvious the combination of features of Claims 1 and 3-9 (Remarks-Page 10).
Robinson only teaches to display the mask violations graphically and not acoustically. (Emphasis added.) Indeed, Robinson teaches to detect mask violations and to display these mask violations graphically, for example via a flashing of the screen, via different colors, or via a different brightness. (Robinson, paragraph [0015].)
Based on the foregoing, applicant asserts that Claims 10 and 13-17 are not rendered obvious over Wason in view of Robinson. And for at least similar reasons, applicant asserts that Claim 18 is not rendered obvious over Wason in view of Robinson. Withdrawal of the rejection to Claims 10 and 13-18 is respectfully requested (Remarks-Page 10-11).”

Applicant’s argument filed 11/17/2021 regarding the rejection of claims 1-9 under 35 U.S.C. 103 as allegedly being unpatentable over Wason (US 5020108 A) in view of Knierim et al. (US 20170227581 A1) and claims 10-18 under 35 U.S.C. 103 as allegedly being unpatentable over Wason (US 5020108 A) in view of Robinson (US 20060055709 A1) is persuasive because of the amendment filed on 11/17/2021 and with the examiner’s amendment dated 11/30/2021. Therefore, the rejection of independent claims 1, 10 and 18 has been withdrawn.

Claims 1, 3-10 and 13-18 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit,
wherein the acoustic processing circuit is configured to receive at least one measurement parameter from the electrical measurement circuit, the at least one measurement parameter comprises a mask violation,
wherein the acoustic processing circuit is configured to modulate a predetermined acoustic signal by the at least one measurement parameter, and
wherein the acoustic processing circuit is configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one measurement parameter,
wherein the modulated predetermined acoustic signal is outputted by the loudspeaker. 

 A buffer box or input buffer 14 (FIG. 3) receives the signal from probe 12 and divides it into one signal which is transmitted onto the oscilloscope (in situations where the auditory display is used in conjunction with an oscilloscope) and another branch is transmitted onto the audio amplifier and filter 100 (FIG. 4). The buffer 14 of FIG. 3 is designed to receive a digital signal (Column 5 Line 42-49). All of the above signals generated by sub-circuits 200, 300, 400, 500, and 600 are returned to the node of the audio mixer, the electrical bus line 10, and output either individually or collectively through the audio amplifier sub-circuit 100 to either a speaker 20 or a set of earphones 22 (Column 6 Line 10-15). The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves. The selected sound patterns for each sub-circuit are designed to match speech characteristics for optimal human processing. The multiple channels of feature detectors thus produce an interesting complex sound pattern reflecting the signal characteristics (Column 4 Line 18-28).” However Wason does not disclose wherein the acoustic  FIG. 4 is a block diagram illustrating example components of a test and measurement system including a test and measurement instrument 400 coupled via a test probe 402 to a device under test (DUT) 404. The test and measurement instrument 400 may be an oscilloscope or other type of instrument. The test and measurement instrument includes a user interface 410, a processor 420 coupled to processor memory 422 (Paragraph [0031] line 1-8). FIG. 4 is a block diagram illustrating example components of a test and measurement system including a test and measurement instrument 400 coupled via a test probe 402 to a device under test (DUT) 404. The test and measurement instrument 400 may be an oscilloscope or other type of instrument. The test and measurement instrument includes a user interface 410, a processor 420 coupled to processor memory 422 (Paragraph [0031] line 1-8). The test and measurement instrument 400 includes input circuitry for receiving an input signal from the DUT 404 via the probe 402 and outputting a digital signal to the processor. The input signal is typically an analog signal but is converted to digital form by an analog-to-digital (A/D) converter 460 within the instrument 400. The processor 420 is operative to receive and process the digital signal and to output one or more signals derived therefrom (Paragraph [0032] Line 1-6)”. However Knierim fails to teach wherein the acoustic processing circuit is configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one measurement parameter. Therefore the invention of Wason and Knierim, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit, wherein the acoustic processing circuit is configured to receive at least one measurement parameter from the electrical measurement circuit, the at least one measurement parameter comprises a mask violation, wherein the acoustic processing circuit is configured to modulate a predetermined acoustic signal by the at least one measurement parameter, and wherein the acoustic processing circuit is configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one measurement parameter, wherein the modulated predetermined acoustic signal is outputted by the loudspeaker” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 3-9 are allowed by virtue of their dependence from claim 1. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit,
wherein the acoustic processing circuit is configured to receive at least one measurement parameter from the electrical measurement circuit, the at least one measurement parameter comprises a mask violation,
wherein the acoustic processing circuit is configured to modulate a predetermined acoustic signal by the at least one measurement parameter, and
wherein the acoustic processing circuit is configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one measurement parameter,
wherein the modulated predetermined acoustic signal is outputted by the loudspeaker

Wason (US 5020108 A) and Robinson (US 20060055709 A1) are regarded as the closest prior art to the invention of claim 10. Wason discloses. “An audible displays and more particularly to the conversion of various salient features of signals in an electrical circuit (digital or analog) into audibly distinct sounds which are transmitted to a user through a speaker or headphones (Column 1 line 9-13; The audible display of the present invention is designed to be used as an oscilloscope peripheral or as a stand-alone instrument (Column 3 Line 7-9). (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively supplies at least one electronic signal from a point or between points of the electrical circuit to be analyzed (Column 5 Line 37-42). A buffer box or input buffer 14 (FIG. 3) receives the signal from probe 12 and divides it into one signal which is transmitted onto the oscilloscope (in situations where the auditory display is used in conjunction with an oscilloscope) and another branch is transmitted onto the audio amplifier and filter 100 (FIG. 4). The buffer 14 of FIG. 3 is designed to receive a  All of the above signals generated by sub-circuits 200, 300, 400, 500, and 600 are returned to the node of the audio mixer, the electrical bus line 10, and output either individually or collectively through the audio amplifier sub-circuit 100 to either a speaker 20 or a set of earphones 22 (Column 6 Line 10-15). The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves. The selected sound patterns for each sub-circuit are designed to match speech characteristics for optimal human processing. The multiple channels of feature detectors thus produce an interesting complex sound pattern reflecting the signal characteristics (Column 4 Line 18-28).” However Wason does not disclose that the at least one measurement parameter comprises a mask violation, wherein the acoustic processing circuit is configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one measurement parameter, wherein the modulated predetermined acoustic signal is outputted by the loudspeaker. Robinson teaches “A digital storage oscilloscope has a display screen to display a waveform, and a mask defining compliant and non-compliant regions (Paragraph [0006] Line 1-3). A digital storage oscilloscope comprising: a signal input connection operable to receive a signal; processor circuitry connected to the input connection; a display screen operably connected to the circuitry; a data set corresponding to a selected mask stored in the circuitry; the mask having a compliant zone in which the signal complies with the mask; the mask having a non-compliant zone in which the signal violates the mask (Claim 10)”. However Robinson fails to teach wherein the acoustic processing circuit is configured to receive at least one measurement parameter from the electrical measurement circuit, the at least one measurement parameter comprises a mask violation, wherein the acoustic processing circuit is  “a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit, wherein the acoustic processing circuit is configured to receive at least one measurement parameter from the electrical measurement circuit, the at least one measurement parameter comprises a mask violation, wherein the acoustic processing circuit is configured to modulate a predetermined acoustic signal by the at least one measurement parameter, and wherein the acoustic processing circuit is configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one measurement parameter, wherein the modulated predetermined acoustic signal is outputted by the loudspeaker” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art references. 
 
Claims 13-17 are allowed by virtue of their dependence from claim 10. 


Regarding claim 18, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit,
wherein the acoustic processing circuit is configured to receive at least one of the following measurement parameters from the electrical measurement circuit for generating the acoustic signal:
a mask violation, ……, 
wherein the acoustic processing circuit is further configured to modulate a predetermined acoustic signal by the at least one of the measurement parameters, and wherein the acoustic processing circuit is further configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one of the measurement parameters,
wherein the modulated predetermined acoustic signal is outputted by the loudspeaker.

The most pertinent prior art of record to Wason (US 5020108 A) and Robinson (US 20060055709 A1), failed to specifically teach the invention as claimed. However, the invention of Wason and Robinson, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a loudspeaker for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit, wherein the acoustic processing circuit is configured to receive at least one of the following measurement parameters from the electrical measurement circuit for generating the acoustic signal: a mask violation, ……, wherein the acoustic processing circuit is further configured to modulate a predetermined acoustic signal by the at least one of the measurement parameters, and wherein the acoustic processing circuit is further configured to modulate at least one of amplitude, frequency, or phase of the predetermined acoustic signal by the at least one of the measurement parameters, wherein the modulated predetermined acoustic signal is outputted by the loudspeaker” and also . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866